           Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 1 of 17                 FILED
                                                                                 2021 Mar-22 AM 11:47
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION
ALLISON REYNOLDS,                           )
                                            )
          Plaintiff,                        )
                                            )
v.                                          )   Case No.: 4:19-cv-1931-LCB
                                            )
SOCIAL SECURITY                             )
ADMINISTRATION,                             )
COMMISSIONER,                               )

          Defendant.

                             MEMORANDUM OPINION

          On November 26, 2019, the Plaintiff, Allison Reynolds, filed a complaint

seeking judicial review of an adverse decision of the Commissioner of the Social

Security Administration (“the Commissioner”) pursuant to 42 U.S.C. § 405(g).

(Doc. 1). The Commissioner filed an answer on March 30, 2020. (Doc. 6).

Reynolds filed a brief in support of her position on May 7, 2020 (Doc. 8), and the

Commissioner filed a response on June 5, 2020. (Doc. 9). Reynolds filed a reply

brief on July 2, 2020. (Doc. 10). The issue is now fully briefed and ripe for review.

For the following reasons, the Commissioner’s final decision is AFFIRMED.

     I.      Background

          Reynolds protectively filed an application for supplemental security income

(“SSI”) on October 24, 2016, alleging disability beginning January 26, 2013. After
           Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 2 of 17




her claim was denied on March 2, 2017, Reynolds requested a hearing before an

Administrative Law Judge (“ALJ”). That hearing took place on July 31, 2018.

Although Reynolds was informed of her right to representation, she chose to appear

and testify without the assistance of counsel or other representative. Stephen

Cosgrove, a Vocational Expert (“VE”) also testified at the hearing. The ALJ

subsequently issued an unfavorable decision. Reynolds then obtained counsel and

requested review of the ALJ’s decision by the Social Security Appeals Council.

Reynolds submitted additional medical records to the Appeals Council on review.

However, the Appeals Council found that the new records did “not show a

reasonable probability that it would change the outcome of the [ALJ’s] decision.”

(R. 2).1 Accordingly, Reynolds’s request was denied on October 3, 2019. This

lawsuit followed.

    II.      The ALJ’s analysis

          After the hearing, the ALJ issued a written opinion explaining her decision.

(R. 29 – 39). In issuing her decision, the ALJ followed the five-step evaluation

process set out by the Social Security Administration. 20 CFR 416.920(a). The

steps are followed in order and, if it is determined that the claimant is or is not




1
 “R” denotes the page number assigned in the administrative record filed by the Commissioner
on March 30, 2020. See (Docs. 6-3 to 6-9).
                                              2
        Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 3 of 17




disabled at a particular step of the evaluation process, the ALJ will not proceed to

the next step.

     The first step of the five-step analysis requires the ALJ to determine whether

the claimant is engaging in substantial gainful activity, which is defined as work

involving significant physical or mental activities usually done for pay or profit. If

a claimant is engaged in substantial gainful activity, she is not disabled, and the

inquiry stops. Otherwise, the ALJ will proceed to step two. In the present case, the

ALJ found that Reynolds had not engaged in substantial gainful activity since

January 26, 2013. (R. at 31). Accordingly, the ALJ moved on to the second step.

     At step two, ALJs must determine whether the claimant has a medically

determinable impairment that is “severe” or a combination of impairments that is

“severe.” 20 CFR 416.920(c). An impairment is severe if it “significantly limits [a

claimant’s] physical or mental ability to do basic work activities….” Id. If a

claimant does not have a severe impairment, she is not disabled, and the inquiry

ends. Here, the ALJ found that Reynolds had the following severe impairments:

“depressive disorder, degenerative disc disease (DDD), loss of visual acuity,

degenerative joint disease (DJD) of the cervical spine, DJD and osteoarthritis of the

bilateral knees, and obesity.”    Id. The ALJ found, however, that Reynolds’s

hypertension was not severe because it was controlled. Id at 32. The ALJ also found

that Reynolds’s paranoid personality disorder and bursitis of the shoulder were not


                                          3
        Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 4 of 17




medically determinable impairments because the record contained no objective

medical evidence of their existence. Id. citing 20 CFR 416.921 and 416.929.

     The third step of the analysis requires the ALJ to determine whether the

claimant’s impairments or a combination thereof meet or medically equal the criteria

of an impairment listed in 20 CFR Part 404, Subpart P, Appendix I. If the claimant’s

impairment or impairments meet or equal a listed impairment, then the claimant is

disabled, and the evaluation ends. If not, the ALJ proceeds to the next step. In this

case, the ALJ found that Reynolds’s impairments did not meet or equal any of the

listed criteria and, therefore, proceeded to step four. (R. at 32-33).

     Step four of the evaluation requires an ALJ to determine the claimant’s residual

functional capacity (“RFC”), and whether she has the RFC to perform the

requirements of any past relevant work. 20 CFR 416.920(f). The term “past relevant

work” means work performed within the last 15 years prior to the alleged date of

onset. If a claimant has the RFC to perform past relevant work, she is not disabled,

and the evaluation stops. Otherwise, the evaluation proceeds to the final step. In

Reynolds’s case, the ALJ found that she did not have the RFC to perform her past

work as an institution cook. (R. at 37). Therefore, she proceeded to the final step in

the evaluation process.

     At the final step, the ALJ must consider whether the claimant is able to do any

other work considering her RFC, age, education, and work experience. If a claimant


                                           4
          Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 5 of 17




can do other work, she is not disabled; if not, she is disabled. According to the ALJ,

Reynolds had the RFC to perform light work as defined at 20 CFR 404.1567(b), with

certain physical and mental limitations. (R. at 34). After hearing testimony from a

VE, the ALJ determined that there were jobs existing in significant numbers in the

national economy that Reynolds would be able to perform given her RFC, age,

education, and work experience. Specifically, the ALJ opined that Reynolds could

perform the work of a garment sorter, small products assembler I, and office helper.

(R. 38). The ALJ also found that these jobs existed in sufficient numbers in the

national economy to provide Reynolds an employment opportunity. Therefore, the

ALJ concluded Reynolds was not disabled as defined by the Social Security

Administration.

   III.    Standard of Review

      The Court must determine whether the Commissioner’s decision is supported

by substantial evidence and whether the correct legal standards were applied.

Winschel v. Comm'r of Social Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

citation and quotation marks omitted). “This limited review precludes deciding the

facts anew, making credibility determinations, or re-weighing the evidence.” Moore

v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Thus, while the Court must


                                          5
         Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 6 of 17




scrutinize the record as a whole, the Court must affirm if the decision is supported

by substantial evidence, even if the evidence preponderates against the

Commissioner’s findings. Henry v. Comm'r of Soc. Sec., 802 F.3d 1264 (11th Cir.

2015); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

   IV.    Reynolds’s arguments

      Reynolds lists three “Errors of Law” that she claims were made in her case.

(Doc. 8, at 1). The first purported error is two-fold: she contends that the Appeals

Council erred by failing to review the ALJ’s denial and by finding that the post-

hearing medical records did not show a reasonable probability that they would

change the outcome of the ALJ’s decision. Second, she asserts that the ALJ’s

decision to reject or give only partial weight to certain medical opinions was

improper. And third, she asserts that the ALJ’s decision was not based on substantial

evidence when considering the post-hearing medical records.

      A. Reynolds first argument is waived. Her brief contains no legal
         analysis regarding the Appeals Council’s consideration of the post-
         hearing medical records.

      Reynolds asserts the following on the first page of her brief and at the

beginning of her argument section:

      The Appeals Council erred in failing to review the denial and erred in
      holding that the new, material, and chronologically relevant, post[-
      ]decision submissions do not show a reasonable probability that it
      would change the outcome of the decision. In reviewing the
      Commissioner's decision to deny benefits, the court must evaluate any


                                         6
        Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 7 of 17




      evidence not submitted to the ALJ but instead first considered by the
      Appeals Council.

(Doc. 8 at 1, 17). However, her legal analysis largely ends there. What follows is a

brief introduction, a page and a half of direct quotations from the ALJ’s opinion, and

nearly ten pages of direct quotations from Reynolds’s medical records with a few

citations to her hearing testimony. (Doc. 8 at 1-14). Counsel then discusses the

ALJ’s findings regarding the five-step evaluation addressed above and follows that

with a section entitled “Social Security Rules.” That section consists of two pages

of case law related to social security cases and nothing more.

      The next section in the brief is entitled, “Argument.” Id. at 17. However, it

contains no legal analysis.   Rather, Plaintiff’s counsel provides a short description

of the post-hearing medical records as follows:

      1. Psychological Evaluation 6/13/19 by Dr. June Nichols of Gadsden
         Psychological Services (R-13-17);
      2. Mental Health Source Statement dated 7/24/19 by Dr. June
         Nichols of Gadsden Psychological Services (R-12);
      3. Sparks Orthopedics & Sports Medicine 5/11/09-6/29/09 (R-74-81)
      4. Surgical Associates: 7/21/17 (R-70-73)
      5. Salam Free Clinic / Dr. Khurram Fareed – Physical Capacities
         Evaluation Form: 12/8/18 (R-23)

(Doc. 8 at 17) (emphasis in original). This is followed by approximately three pages

of quotations and citations to various legal authorities discussing the duties of the

Appeals Council in considering post-hearing medical evidence. Although the cited

case law relates to the issue at hand, there is no legal analysis applying that law to


                                          7
        Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 8 of 17




the facts of this case. Counsel does not explain how the new medical evidence would

have changed the ALJ’s decision. For example, what impairments do the new

records show? Do these records establish a listed impairment on their own, or do

they establish such an impairment when considered in conjunction with the records

that were previously submitted? If they establish or equal a listed impairment, which

listing is it? Which parts of the new records support the contention? The brief does

not say. Rather, it appears Plaintiff’s counsel reproduced pages of Reynolds’s

medical records along with blocks of legal authority and left it to the Court to figure

out. This is insufficient.

      It is well settled that a Court is not required to make a party’s argument for

them, and failure to present argument on an issue can constitute its waiver. See e.g.

Coalition for the Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d

1301, 1326 (11th Cir.2000) (failure to brief and argue issue at the district court is

sufficient to find the issue has been abandoned); Resolution Trust Corp. v. Dunmar

Corp., 43 F.3d 587, 599 (11th Cir.1995); Hudson v. Norfolk Southern Ry. Co., 209

F.Supp.2d 1301, 1324 (N.D.Ga.2001); cf. McMaster v. United States, 177 F.3d 936,

940–41 (11th Cir.1999)(claim may be considered abandoned when district court is

presented with no argument concerning a claim included in the plaintiff's complaint).

Because Reynolds failed to provide any legal analysis for her first issue, the Court




                                          8
          Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 9 of 17




finds that argument to be waived. Consequently, Reynolds is due no relief on that

issue.

         B. Reynolds is not entitled to relief on her claim that the ALJ improperly
            discounted the testimony of two medical experts.

         Reynolds’s second argument is similarly deficient. Like the preceding portion

of her brief, this section cites several pages of caselaw related to the issue before the

Court. But this time, counsel provides sparse analysis as to how the application of

the principles outlined in that case law demonstrates Reynolds is entitled to relief.

The argument heading for her second issue is a bit more detailed too, stating:

         The ALJ’s decision to reject the only evidence by [a] mental health
         professional is not supported by substantial evidence. The ALJ failed
         to accord proper weight to the opinion of Dr. Bodenheimer, the
         examining psychologist assigned by the Commissioner and to Dr. Iyer,
         an examining, consulting physician for the Commissioner. The ALJ
         improperly substituted his (sic) own opinion for that of two medical
         professionals. The ALJ failed to state with at lest “some measure of
         clarity” grounds for [her] decision in repudiating the opinion of Dr.
         Bodenheimer, the examining psychologist, and Dr. Iyer, an examining,
         consulting physician assigned by the Commissioner.

(Doc. 8 at 19). The section ends with the following sentence: “Because ALJ Ramsey

refused to accept the opinions of the Commissioner’s expert which was the only

medical evidence of mental health, ‘without good cause,’ and failed to state with at

least ‘some measure of clarity’ grounds for [her] decision in repudiating the

opinions, the claim should be remanded.” (Doc. 8 at 22).




                                           9
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 10 of 17




       Review of the ALJ’s opinion shows that she did not disregard or repudiate Dr.

Bodenheimer’s or Dr. Iyer’s opinions. Rather, she afforded only partial weight to

them. The ALJ accorded partial weight to Dr. Bodenheimer’s opinion “because it

[was] not a full medical source statement,” and “because [Dr. Bodenheimer’s]

suggestion of ruling out [borderline intellectual functioning] or a neurocognitive

disorder are apparently based on the claimant’s missing one subtraction question

even though she answered all other questions correctly.” (R. 37). Reynolds appears

to argue that this determination was tantamount to the ALJ substituting her own

opinion for that of Dr. Bodenheimer. Further, Reynolds appears to contend that the

ALJ’s reasons for according partial weight to the opinion were not stated with the

requisite clarity.

       On the latter argument, Reynolds is due no relief. In McClurkin v. Soc. Sec.

Admin., 625 F. App'x 960, 962 (11th Cir. 2015), the Eleventh Circuit held:

       [T]he ALJ must state with particularity the weight given to different
       medical opinions and the reasons therefor.” Winschel [v. Comm'r of
       Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.2011)]. In the absence of such
       a statement, it is impossible for a reviewing court to determine whether
       the ultimate decision on the merits of the claim is rational and supported
       by substantial evidence. Id. “Therefore, when the ALJ fails to state with
       at least some measure of clarity the grounds for his decision, we will
       decline to affirm simply because some rationale might have supported
       the ALJ's conclusion.

As noted above, the ALJ specifically explained her reasons for giving partial weight

to Dr. Bodenheimer’s opinion, i.e., “because it [was] not a full medical source


                                          10
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 11 of 17




statement, and further, because her suggestion of ruling out [borderline intellectual

functioning] or a neurocognitive disorder are apparently based on the claimant’s

missing one subtraction question even though she answered all other questions

correctly.” (R. 37). As to Dr. Iyer’s opinion, the ALJ explained that she gave it

partial weight because his “opinion that [Reynolds] ‘could have’ impairments in

certain tasks is not useful.” (R. 36). Thus, as to each statement, the ALJ explained

the weight each received, i.e., partial weight, and her reasons for assigning that

weight. The Court finds that these explanations meet the “some measure of clarity”

requirement set out in McClurkin.

      As to whether the ALJ improperly substituted her opinions for that of Drs.

Bodenheimer and Iyer, Reynolds’s brief is barely sufficient. Plaintiff’s counsel does

not specifically identify where in her decision the ALJ substituted her own opinions

for those of Drs. Bodenheimer and Iyer. Counsel’s argument appears to be that the

ALJ’s decision to accord only partial weight to these two opinions was because the

ALJ developed a different opinion.

      It is well settled that an ALJ cannot substitute her own judgment for that of

medical or vocational experts. See Freeman v. Schweiker, 681 F. 2d 727, 731 (11th

Cir. 1982); Hillsman v. Bowen, 804 F.2d 1179, 1182 (11th Cir. 1986) (holding that

the Commissioner cannot reject the opinions of treating physicians “because ALJ

himself reached a different conclusion after viewing the medical records.”).


                                         11
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 12 of 17




Reynolds appears to argue that the ALJ’s decision to accord only partial weight to

the opinions of Drs. Bodenheimer and Iyer was based on her own opinions, which

she allegedly formed after reviewing the medical records. However, the ALJ’s

decision does not support that contention.

      Generally, in weighing physician opinion evidence, a claimant’s treating

physician’s opinion is entitled to more weight, and an ALJ must give good reasons

for discounting a treating physician’s opinion. See 20 C.F.R. § 404.1527(c)(2);

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). However,

an ALJ may discount a physician’s opinion, including a treating physician’s opinion,

when the opinion is conclusory, the physician fails to provide objective medical

evidence to support his or her opinion, the opinion is inconsistent with the record as

a whole, or the evidence otherwise supports a contrary finding. See 20 C.F.R. §

404.1527(c)(3); Crawford v. Commissioner of Social Security, 363 F.3d 1155, 1159-

60 (11th Cir. 2004).

      As noted, the ALJ accorded Dr. Bodenheimer’s opinion partial weight

because, the ALJ found, “it was not a full medical source statement.” (R. 37).

Further, the ALJ found that a single part of Dr. Bodenheimer’s opinion, i.e. her

recommendation of ruling out borderline intellectual functioning or a neurocognitive

disorder, was “apparently based on the claimant’s missing one subtraction question

even though she answered all other questions correctly.” (R. 37).


                                         12
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 13 of 17




      A review of Dr. Bodenheimer’s opinion reveals that she made her

recommendations after stating the following:

      I am concerned that [Reynolds] attended college for 2 years but could
      not do some simple math. While it is possible that she has always
      functioned at this level, I am concerned that she has had a deterioration
      of functioning for unknown reasons. Therefore, it seems possible that
      she may have developed some mild dementia.

Thus, the ALJ’s determination, i.e., Dr. Bodenheimer’s recommendation to rule out

two mental disorders was based on Reynolds’s difficulty with basic math, is

supported by the record. Reynolds does not explain how this finding is an improper

basis on which to discount a medical source. However, even if this was an improper

reason to accord partial weight to the opinion, it was not the only reason. The ALJ

also noted that Dr. Bodenheimer’s opinion was not a full medical source statement.

Reynolds does not explain why or even if this is an improper reason to discount Dr.

Bodenheimer’s opinion.

      As to Dr. Iyer, Reynolds similarly failed to articulate how the ALJ erred. In

her decision, the ALJ stated that she was according partial weight to Dr. Iyer’s

opinion because he had opined that “the claimant ‘could have’ impairments of

functions involving bending, lifting, pushing, pulling, and overhead activities.” (R.

36), citing (R. 318). The ALJ found that Dr. Iyer’s suppositional language was not

useful. Again, Reynolds failed to articulate how this was improper.




                                         13
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 14 of 17




      Nevertheless, Reynolds would not be entitled to relief on this issue. In

response, the Commissioner points out that, even if the ALJ’s decision to accord

partial weight to those opinions was error, such error was harmless because the ALJ

took the entirety of those opinions into consideration in her determination of

Reynolds’s RFC. (Doc. 9, at 9). Reynolds did nothing to refute this in her reply

brief. In fact, Reynolds’s reply brief is an identical reproduction of pages 1-2 and

pages 17-26 of her initial brief. There are no additional arguments. (Compare Doc.

10 with Doc. 8). The initial brief did not address this issue.

      The ALJ determined that Reynolds had the RFC to perform light work with

the following limitations:

      [S]he will be allowed a sit/stand option where she can alternate position
      once every 30 minutes for 5 minutes while remaining at her workstation
      and without increasing time off task. She will occasionally balance,
      stoop, crouch, and climb ramps/stairs. She will never kneel, crawl, or
      climb ladders/ropes/scaffolds. She will occasionally push/pull using her
      upper or lower extremities. She will frequently reach except overhead
      reach will be occasional. She will avoid frequent exposure to extreme
      cold/wetness/humidity. She will avoid frequent exposure to vibration.
      She will avoid all exposure to hazards such as unprotected heights,
      dangerous machinery, or vibration tool. She will perform work that
      does not require more than occasional far acuity. She will perform work
      that does not require depth perception. She will perform simple routine
      tasks and be provided short simple instructions. She will have casual
      interaction with co-workers, supervisors, [and] the general public. She
      will not work in close proximity to others (i.e. separate workstation).
      She will make simple work-related decisions and have infrequent
      workplace changes that will be introduced gradually. She will have
      supportive feedback. She will be provided a break every 2 hours. She
      will miss 1 to 2 days of work per month.


                                          14
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 15 of 17




(R. 32). Dr. Bodenheimer’s diagnostic impression of Reynolds noted the following:

Reynolds “appeared to have some anxiety and depression;” her level of intellectual

functioning was estimated to be average to low average; and that she appeared to

have some traits of a personality disorder. (R. 304). The ALJ took that opinion into

account in her RFC determination by finding the following: that Reynolds could

perform simple routine tasks if given short simple instructions; that she have only

casual interaction with others and have a separate workstation; that she could make

simple work-related decisions with infrequent changes to be introduced gradually;

and that she be given supportive feedback.

      Similarly, the ALJ’s RFC determination makes provisions for the limitations

contained in Dr. Iyer’s opinion. As noted, the ALJ gave only partial weight to Dr.

Iyer’s finding because he stated that Reynolds “‘could have’ impairments of

functions involving bending, lifting, pushing, pulling, and overhead activities.” (R.

36). The Court finds that the extensive physical limitations in the ALJ’s RFC fully

take that opinion into account. Thus, even though the ALJ stated that she gave only

partial weight to Dr. Bodenheimer’s and Dr. Iyer’s opinions, her RFC determination

gave them full effect. Accordingly, Reynolds is not entitled to relief on this issue.

      C. Reynolds is not entitled to relief based on her contention that
         consideration of her post-hearing medical records would have
         changed the outcome of the proceedings.




                                          15
       Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 16 of 17




      Finally, Reynolds contends remand is necessary because, she says, “the ALJ

decision was not based on substantial evidence when the submissions to the Appeals

Council are considered.” (Doc. 8, at 22). Implicit in this assertion is a concession

that there is substantial evidence to support the ALJ’s decision based on the records

that were provided to her at the hearing. As in Reynolds’s first argument, her brief

quotes several cases for her proposition but is devoid of any legal analysis applying

the facts of her case to those propositions. Counsel does not assert that the records

establish any particular impairment. Nor does he specifically explain how any of

the records would have changed the outcome of the ALJ’s decision. Rather, he

provides a conclusory statement followed by a few pages of case law. This argument

is deficient for the same reasons discussed in section IV(A) supra. Therefore, the

argument is waived, and Reynolds is due no relief on the issue.

      The Court notes that Reynolds also appears to pivot to a fourth argument

midway through the section on the third argument. Here, Reynolds contends the

VE’s testimony was deficient insofar as it related to her ability to perform certain

work. According to Reynolds, the VE’s testimony “was not based on a correct or

full statement of [Reynolds’s] limitations and impairments.”        (Doc. 8 at 24).

Reynolds asserts that the ALJ’s hypothetical question to the VE assumed an ability

to perform work at the light exertional level. However, the testimony that Reynolds

cites in her brief directly refutes that. Although the ALJ, in her first hypothetical,


                                         16
        Case 4:19-cv-01931-LCB Document 11 Filed 03/22/21 Page 17 of 17




assumed “an individual of the claimant’s age, education, and work experience at the

light exertional level” she went on, in the same sentence, to list several limitations.

(Doc. 8 at 24) (quoting (R. 64)). In fact, the VE’s response to the first hypothetical

was that a person with those limitations would not be able to perform Reynolds’s

past work. Reynolds mentioned nothing in her brief about the two additional

hypotheticals posed by the ALJ to the VE. Accordingly, Reynolds is due no relief

on this issue.

   V.     Conclusion

   For the foregoing reasons, the Commissioner’s decision is AFFIRMED. A

final order will be entered separately.

        DONE and ORDERED March 22, 2021.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          17
